Opinion issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00616-CV
                           ———————————
     ANGELINA GAILEY, DAN PATRICK GAILEY, TRUSTEE, AND
           PATRICK LEE GAILEY, TRUSTEE, Appellants
                                       V.
                         ROSE THOMPSON, Appellee


                   On Appeal from the Probate Court No. 4
                           Harris County, Texas
                       Trial Court Case No. 318,024


                         MEMORANDUM OPINION

      Appellants, Angelina Gailey, Dan Patrick Gailey, Trustee, and Patrick Lee

Gailey, Trustee, have neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013), § 101.0411 (West Supp.
2014); Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the

Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellants have not paid

or made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,

appellants did not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2